21 F.3d 1116
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Raul Fernando BERDUGO-ARANA, Defendant-Appellant.
No. 93-50547.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 10, 1994.Decided April 8, 1994.

Before:  BRIGHT,* WIGGINS, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Raul Fernando Berdugo-Arana appeals his sentence following his conviction by guilty plea of illegal entry of a deported alien into the United States in violation of 8 U.S.C. Sec. 1326.


3
The only issue raised relates to a $2000 fine which the district judge imposed under the guidelines.  Appellant argues that because he is incarcerated and not employed, he does not have any present ability to pay the fine.


4
That contention lacks merit in light of the presentence report, accepted by the district court without objection, showing appellant possesses real property with a net worth of $129,000.  This presentence report advised that with a favorable net worth, "payment of a modest fine is foreseeable."


5
The district court accepted that recommendation and assessed the minimum fine of $2000 prescribed by the Sentencing Guidelines for appellant's offense level.


6
Accordingly, we AFFIRM.


7
AFFIRMED.



*
 The Honorable Myron H. Bright, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or for the courts of this circuit except as provided by 9th Cir.R. 36-3